Citation Nr: 1202223	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  05-21 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative disc disease and degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:  Virginia A. Girard-Brady, Attorney at Law	


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from October 1978 to January 1979 and from October 1979 to August 1981.

This matter came before the Board of Veterans Appeals from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which in pertinent part, found that new and material evidence had not been submitted to reopen the Veteran's claim of entitlement to service connection for a low back disability.

In December 2007, the Board granted the Veteran's petition to reopen the claim of entitlement to service connection for a low back disability and remanded the matter for development by the agency of original jurisdiction (AOJ).  In August 2008 the Board denied the Veteran's claim of entitlement to service connection.  He timely appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a January 2011 Memorandum Decision, the Court vacated the Board's August 2008 decision and remanded the appeal for further adjudication consistent with the Memorandum Decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the January 2011 Memorandum Decision, the Court concluded that the Board's reliance on a February 2008 VA examination report was in error because the opinion rendered was inadequate for rating purposes. 

The Court initially noted that the February 2008 examiner did  not review all relevant service treatment records.  It specifically indicated that contrary to the examiner's statement that there were no service treatment records that documented a March 1981 fall as reported by the Veteran, such records did indeed exist.

Second, the Court noted that the examiner stated that he was asked to comment on whether the Veteran's condition was the same one as he had in 1981, and concluded that the examiner employed a higher standard than that which the Board directed.  The Court pointed out that the examiner was directed by the Board to comment upon whether it was at least as likely as not (50 percent probability or worse) that any back condition began in service or was otherwise the result of a disease or injury in service.  

Finally, the Court pointed out that the February 2008 examiner did not provide a rationale for his opinion as required by the Board's remand.  It specified that the examiner simply stated, in a conclusory fashion, that he was unable to implicate or connect the present condition of the back with the incidents in service without resorting to unfounded speculation.  In this regard, the Court discussed its recent holding in the case of Jones v. Shinseki, 23 Vet.App. 382 (2010) in which it found that "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Id. at 389.  The Court noted that, as in Jones, the examiner in the instant case did not indicate whether further testing might shed light on the etiology of the claimed back disability, but rather merely recited medical history.  Id. at 392.  It noted that the examiner must at least provide a reasoned explanation of the conclusion that no opinion was possible without resort to speculation.  Id. at 392.  It concluded that the Board committed clear error in accepting and relying on the examiner's inconclusive opinion and therefore failed to ensure compliance with its December 2007 remand order.  See Stegall v. West, 11 Vet.App. 268 (1998).

In light of the above discussion, additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the extent and etiology of any currently present lumbar spine disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran,  the pertinent details of which should be recited in the examination report.  

All necessary testing should be conducted, the results of which should be discussed in the examination report.

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify all currently present lumbar spine disabilities.  With respect to any currently present lumbar spine disability, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disability is related to disease or injury in service.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record. 

2.  Review the examination report for compliance with the Board's directives.  Any deficiencies should be resolved prior to recertification to the Board.  

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



